              Case 5:20-mj-00083-DW Document 1 Filed 04/09/20 Page 1 of 9 PageID #: 1

                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                               District of South Dakota

                In the Matter of the Search of:                           )
                                                                          )        Case No.         5:20-mj-83
 The person or body of Uriah Lafferty to include                          )
 buccal swabs.                                                            )
                                                                          )
                                                                          )

                                           APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer, request a search warrant and state under penalty of perjury that I have reason
to believe that on the following person or property (identify the person or describe the property to be searched and give its location) :

The person or body of Uriah Lafferty to include buccal swabs.

located in the District of _ __,,S=o=u=th'-'----"'D=a,.,.,k'-o-=
                                                             "' ta=---_, there is now concealed (identify the person or describe the property to be seized) :

          See Affidavit in Support of Application for Search Warrant.
          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                  [8J evidence of a crime;
                     Dcontraband, fruits of crime, or other items illegally possessed;
                     D property designed for use, intended for use, or used in committing a crime;
                     Da person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
                           Code Section                                                       Offense Description
                     [18 U.S.C. §§ 224 l(a) and 1153]                                       [Aggravated Sexual Abuse]
          The application is based on these facts:
          [8J Continued on the attached affidavit, which is incorporated by reference.
          D   Your applicant requests that no notice be given prior to the execution of the search warrant, i.e., "no knock",
          the basis of which is set forth in the attached affidavit.
          D   Your applicant requests authorization to serve the search warrant any time day or night pursuant to Fed. R.
          Crim. P. 41( e)(2)(A)(ii), the basis of which is set forth in the attached affidavit.




                                                                                               Applicant 's signature
                                                                                               Christopher Reinke, Special Agent, FBI
                                                                                               Printed name and title
Sworn to before me and:          D    signed in my presence.
                                 DX   submitted, attested to, and acknowledged by reliable electronic means.

Date:      4/8/2020
                                                                                                                    Judge 's signature

City and state:      Rapid City, SD                                                                   Daneta Wollmann, U.S. Magistrate
                                                                                                                    Printed name and title
  Case 5:20-mj-00083-DW Document 1 Filed 04/09/20 Page 2 of 9 PageID #: 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION

  IN THE MATTER OF THE SEARCH                     CASE NUMBER:
  OF:
                                          AFFIDAVIT IN SUPPORT OF SEARCH
 The person or body of Uriah Lafferty     WARRANT APPLICATION
 to include buccal swabs.

State of South Dakota

County of Pennington

      I, Chris Reinke, Special Agent of the Federal Bureau of Investigation (FBI),

having been sworn, do hereby state as follows :

1. I am a Special Agent (SA) with the FBI, and I am assigned to the Rapid City

   Resident Agency, Rapid City, South Dakota. I have approximately five years

   of law enforcement experience with the FBI as a Special Agent. During that

   time, I have investigated federal crimes occurring within Indian country,

   including violations of 18 U.S.C. §§ 2241(a) and 1153, Aggravated Sexual

   Abuse.

2. The information set forth below is based upon my knowledge of an

   investigation conducted by the FBI and the investigation of other law

   enforcement agencies,     agents, and officers.      This affidavit contains

   information necessary to support probable cause for this application and does

   not contain every material fact that I have learned during the course of this
  Case 5:20-mj-00083-DW Document 1 Filed 04/09/20 Page 3 of 9 PageID #: 3




  investigation; however, no information known to me that would tend to negate

  probable cause has been withheld from this affidavit.

3. On November 26, 2019, Oglala Sioux Tribe Department of Public Safety (OST

  DPS) dispatch received a 911 call from Shawnna Dreamer. During the initial

  portion of the call, Dreamer was non-responsive to the dispatcher and

  appeared as though she was talking to someone else. As the call progressed,

  Dreamer told the dispatcher she was walking on main street in Pine Ridge

  towards Big Bats. Officers were dispatched.

4. OST DPS Officer Amber Twiss responded and, as she was enroute, was

  informed that Dreamer had made contact with OST DPS Officer Alec Morgan

  at the Big Bats gas station in Pine Ridge. Dreamer told Officer Morgan that

  that she had been sexually assaulted by Uriah Lafferty at his residence.

5. Officer Twiss arrived and spoke with Dreamer. Dreamer told Officer Twiss

  that she had been at Kevin Apple's residence in Crazy Horse and needed a

  ride back to her daughter's residence. Dreamer called Lafferty and requested

  a ride. Lafferty picked up Dreamer and told Dreamer he needed to stop by

  his residence. When they got there, both Lafferty and Dreamer went into the

  residence. Dreamer reported that Lafferty told Dreamer she was not going to

  leave . Dreamer stated that Lafferty pushed her down and then grabbed her

  by her hair and pulled her by her hair into his bedroom.     Dreamer stated

  Lafferty grabbed a black and gray handgun and threatened her with it by

  pointing it at her head .   Dreamer stated he also threatened her with a


                                      2
  Case 5:20-mj-00083-DW Document 1 Filed 04/09/20 Page 4 of 9 PageID #: 4




   chainsaw he had in the residence. Dreamer described the chainsaw to have

   a red handle.

6 . Dreamer told Officer Twiss that Lafferty made her remove all her clothing at

   gunpoint.   Dreamer stated that after she was completely naked, Lafferty

   sexually assaulted her both vaginally and anally.    Dreamer stated Lafferty

   was not wearing a condom and she did not know whether Lafferty ejaculated.

7. Dreamer stated that at some point she was able to get her phone and she

   dialed 911 and acted like she was talking to her ex-husband, Kevin Apple,

   and that he was outside .    Dreamer stated Lafferty was scared of Kevin.

   Dreamer told Officer Twiss she was able to get her jean shorts and sweater

   back on and left the residence. Dreamer stayed on the phone with dispatch

   until she located Officer Morgan at Big Bats in Pine Ridge.

8. On November 26, 2019, a search warrant was obtained for Lafferty's

   residence. During the course of the search, officers located a pair of black

   female underwear and a chainsaw with an orange handle in the bedroom

  where Dreamer indicated the sexual assault occurred . Officers also located

   a gray and black 9mm Hi-Point pistol in the living room of the home. Officers

  also located various items of drug paraphernalia and distribution materials .

9 . On November 26, 2019, Dreamer was taken to the hospital and seen by

  medical personnel. During Dreamer's examination, vaginal/ cervical swabs,

  anal swabs, and breast swabs were taken.




                                       3
  Case 5:20-mj-00083-DW Document 1 Filed 04/09/20 Page 5 of 9 PageID #: 5




10.      BIA Special Agent Molanna Clifford obtained the swabs taken during

      Dreamer's medical examination and sent them to the State of South Dakota,

      Division of Criminal Investigation Forensic Laboratory (DCI Forensic Lab) .

11.      The DCI Forensic Lab received the swabs on or about December 9, 2019,

      and conducted DNA testing on the swabs.

12.      On March 5, 2020, the DCI Forensic Lab provided SA Clifford a copy of the

      forensic report related to their examination.

13.      The DCI Forensic Lab report indicates that the forensic examiner was able

      to obtain a sperm cell fraction from the vaginal/ cervical swab. The major

      contributor profile was able to be distinguished and is consistent with

      originating from a male.     The minor contributor profile was able to be

      distinguished and was consistent with originating from Dreamer.

14.      The DCI Forensic Lab report indicates that human DNA was located on

      the anal swabs, but due to insufficient male DNA, DNA profiling was not

      performed.

15.      The DCI Forensic Lab report indicates that the forensi~ examiner was able

      to obtain a DNA profile from the breast swabs, which was consistent with

      being a mixture of DNA from three individuals. The major contributor was

      consistent with originating from a male .       The forensic examiner also

  ·concluded that the major contributor profile obtained from the breast swabs

      and the vaginal/ cervical swabs is consistent with originating from a common

      source.


                                           4
  Case 5:20-mj-00083-DW Document 1 Filed 04/09/20 Page 6 of 9 PageID #: 6




16.      The DCI Forensic Lab advised in its report that a known sample of Uriah

      Lafferty's DNA was needed to compare to the profiles obtained from the

      vaginal/ cervical and breast swabs.

17. Your Affiant is aware that Lafferty is currently under federal indictment on

      two separate cases and is currently being held at the Pennington County

      Jail.

18. Based on the foregoing, your Affiant submits that there exists probable cause

      to believe that Uriah Lafferty committed the offense of aggravated sexual

      abuse against Shawnna Dreamer, in violation of 18 U.S.C. §§ 2241(a) and

       1153.

19. Based on the above information and your Affiant's training and experience,

      your Affiant is respectfully requesting a search warrant be issued authorizing

      the search and seizure of buccal swabs from the body or person of Uriah

      Lafferty.

                                         REQUEST FOR SEALING

20.      I further request that the Court order that the matter be sealed for a period

      of 180 days.            The matter is an ongoing criminal investigation that is not

      public. Accordingly, there is good cause to seal the matter because premature

      disclosure may seriously jeopardize the ongoing investigation.
        l.."'t-   i   l~                                             .

Dated this ~               day of April, 2020 .


                                                      Christopher Reinke
                                                      Special Agent, FBI


                                                  5
  Case 5:20-mj-00083-DW Document 1 Filed 04/09/20 Page 7 of 9 PageID #: 7




Sworn to before me and:
D signed in my presence.
DX submitted, attested to, and acknowledged by reliable electronic means.



                                          Daneta Wollmann
                                          U.S. Magistrate Judge




                                      6
              Case
AO 93 (Rev. 11/13)     5:20-mj-00083-DW
                   Search and Seizure Warrant      Document 1 Filed 04/09/20 Page 8 of 9 PageID #: 8

                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      District of South Dakota
                 In the Matter of the Search of:
                                                                )
 The person or body of Uriah Lafferty to include                )    Case No.     5:20-mj-83
 buccal swabs.                                                  )
                                                                )

                                            SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of South Dakota (ide ntify the person or describe the property to be searched
and give its location) :

          The person or body of Uriah Lafferty to include buccal swabs.

        I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (ide ntify the person or describe the property to be seized):

          Evidence of a crime in violation of 18 U.S.C. §§ 224l(a) and 1153, Aggravated Sexual Abuse

        I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
property.

                                                                   April
          YOU ARE COMMANDED to execute this warrant on or before _ _ _ _22,
                                                                         _2020
                                                                            _ _ _ _ _ (not to exceed 14 days)

    [gl in the daytime 6:00 a.m. to 10 p.m.         D at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken .

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to Daneta Wollmann
                                                                                  (United States Magistrate Judge)

   D Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized (check the appropriate box)
   D for ___ days (not to exceed 30).              D until, the facts justifying, the later specific date of _ _ _ _ __

    D I find that good cause has been established to authorize the officer executing this warrant to not provide notice prior
to the execution of the search warrant, i.e., "no knock".

Date and time issued: _4/8/2020
                        ____    4:40pm
                                  _ _ _ __
                                                                                       Judge's signature


City and state:            Rapid City, SD                                Daneta Wollmann, U.S. Magistrate
                                                                                        Printed name and title

                                                                                  cc: AUSA Patterson
                                                                                        clr
          Case 5:20-mj-00083-DW Document 1 Filed 04/09/20 Page 9 of 9 PageID #: 9
 AO 93 (Rev. 11 /13) Search and Seizure Warrant (Page 2)



                                                               Return
o.:                                   Date and time warrant executed:       Copy of warrant and inventory left with:
      5:20-mj-83
Inventory made in the presence of:

Inventory of the property taken and name of any person( s) seized:




                                                            Certificatioo

         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
 to the designated judge.



Date:
                                                                                Executing officer 's signature



                                                                                  Printed name and title
